548 Pa. 208 (1997)
696 A.2d 151
COMMONWEALTH of Pennsylvania, Respondent,
v.
Richard STRADER, II, Petitioner.
Supreme Court of Pennsylvania.
July 16, 1997.

ORDER
PER CURIAM:
AND NOW, this 16th day of July, 1997, the Petition for Allowance of Appeal is hereby GRANTED, BUT LIMITED to the following issue:
whether the Super. Ct. erred in holding that the evidence should not be suppressed where the affidavit in support of the search warrant contained false statements about the reliability of the confidential informant, and whether counsel was ineffective for failure to move to suppress.
Additionally, this case is hereby REMANDED to the trial court so that a hearing may be conducted to determine whether the false information in question was knowingly included in the affidavit in support of the search warrant. Jurisdiction relinquished.